Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 12/10/2021 is acknowledged. Claim 12 has been canceled and claims 1-8 have been withdrawn. Claims 9-11 are under examination in the instant office action. 

Election/Restrictions
Applicants’ election without traverse of Group II, claims 9-12, filed on 12/10/2021 is acknowledged.
Applicants have cancelled claim 12. Therefore the election of group II now encompasses claims 9-11. 
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 


Rejections withdrawn
Applicant’s amendments and arguments filed on 12/10/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claim objection of claim 11 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejection of the claims are remained for reasons of record and the following. the rejection is modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al. (US 2012/0270935 A1) as evidenced by Takani et al. (Spectroscopic and structural characterization of copper(II) and palladium(II) complexes of a lichen substance usnic acid and its derivatives. Possible forms of environmental metals retained in lichens, Journal of Inorganic Biochemistry, Volume 91, Issue 1, 25 July 2002, Pages 139-150) in view of Abbott et al. (US 2014/0057976 A1), Hauck et al. (Dissociation and metal-binding characteristics of yellow lichen substances suggest a relationship with site preferences of lichens, Annals of Botany 103: 13–22, 2009), and Liu et al. (CN 105411871 A).
Davis et al. teach topical gel (paragraph 61) compositions for against bacteria associated oral health problem (paragraph 120 and 163-165) (cavity) comprising antimicrobial (the claimed control microbial growth and sufficient amount) usnic acid or usnate metal salt such as copper or sodium according to Takani et al. (abstract and paragraph 48-51 and 55-57) with a minimum bactericidal concentration (MBC) of copper usnate against S. mutans (controlling microbial growth) being 31.25 μg/mL (table 13) (about 31.25 ppm); wherein the composition may take the form of spray for oral use (paragraph 61) (applying the composition to oral cavity of a subject in need thereof). According to Takani et al. copper(II) reacts with usnic acid to form a binary complex with copper(II) to usnate molar ratio of 1:2 (abstract, figure 1, and table 5), and Zn also complex with usnic acid (the paragraph bridges the left and right columns on page 139). 
Davis et al. do not specify the salt of usnic acid including Zn and the molar ratio between the metal and usnic acid.
This deficiency is cured by Abbott et al. who teach topical antimicrobial divalent metal salts of usnic acid such copper(II) di-usnate, i.e., copper(II) to usnate molar ratio of 1:2 (abstract and paragraph 28 and 29); Hauck et al. who teach Cu2+, Zn2+, etc., usnic acid complexes (abstract); and Liu et al. who teach binding Zn2+  with usnic acid having antimicrobial property (paragraph 22) in toothpaste (abstract). With the valence of Cu2+ and Zn2+ being the same, the coordination (molar) ratio between Zn2+ and usnic acid would be the same as that between Cu2+ and usnic acid which is 1:2.
divalent metal salts of usnic acid such copper(II) di-usnate being topical antimicrobial agents, Zn2+ forming complex with usnic acid, and binding Zn2+ with usnic acid having antimicrobial property in toothpaste were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the metal being Zn2+ flows from its having been used complexed with usnic acid in the prior art, and from divalent metal salts of usnic acid and Zn2+ being recognized in the prior art as useful for the same purpose while Zn2+ is a divalent metal. Also, the same complex taught by Davis et al. (as evidenced by Takani et al. in view of Abbbott et al., Hauck et al., and Liu et al.) would have the same claimed dissolution property. Please refer to MPEP 2112.01 II
Although Davis et al. (as evidenced by Takani et al. in view of Abbbott et al., Hauck et al., and Liu et al.) do not teach the same method of making Zinc usnate as claimed; the instant limitation is a product-by-process limitation of a product used in the claimed process of using. The determination of patentability of a product-by-process claim is based on the product itself, not its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Zinc usnate taught by Davis et al. (as evidenced by Takani et al. in view of 
	
Response to Applicants’ arguments:
Applicants’ arguments with regard to Davis et al. (as evidenced by Takani et al. in view of Abbbott et al., Hauck et al., and Liu et al.) not teaching Zinc usnate providing antimicrobial activity, sufficient amount of Zinc usnate to provide antimicrobial activity, and the dissolution property of and the product-by-process limitation of making Zinc usnate are addressed in the modified rejection above.

Applicants argue that none of Davis et al., Takani et al., Abbbott et al., Hauck et al., and Liu et al. teach the claimed Zinc usnate with the claimed molar ratio. 
However, this argument is not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection above an in the previous office action, Davis et al. provide teachings of usnic acid or usnate metal salt (according to Takani et al.) such as copper or sodium (includes many metals, not limited to copper or sodium) being antimicrobial for treating bacteria associated oral health problem while Takani et al. provide disclosure of copper(II) reacting with usnic acid to form a binary complex with copper(II) to usnate molar ratio of 1:2 and Zn also complex with usnic acid, Abbott et al. provide teachings of copper(II) to usnate molar ratio of 1:2; Hauck et al. provide teachings of Cu2+, Zn2+, etc., usnic acid forming complexes; and Liu et al. provide teachings of binding Zn2+ with usnic acid having antimicrobial property. Thus, with the chemistry knowledge of valence of Cu2+ and Zn2+ being the same, the coordination (molar) ratio between Zn2+ and usnic acid would be the same as that between Cu2+ and usnic acid which is 1:2 and the examiner stablished prima facie obviousness of specifying the antimicrobial metal salt of usnic acid for against oral health problem in the composition taught by Davis et al. including Zn usnate with a 1:2 Zn to usnate molar ratio. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612